THE COURT.
This is an automatic appeal (see Pen. Code, secs. 1217, 1239) from a judgment of death rendered upon conviction of defendant of the crime of murder in the first degree. On the night of September 8, 1935, he entered the Razal dance hall in San Diego and sat down at a table with the deceased, Paul Arriola, its proprietor. After' conversing for some time, the defendant arose and fired two shots from a revolver at the deceased, from which the latter died. Defendant then left the premises and was later apprehended in San Francisco.
Defendant gave a number of inconsistent versions of the tragedy to the police officers. One story was that Arriola met him at the stairs and pushed him so that he fell down, whereupon he shot Arriola. Another was that he had been hired by two other persons to kill Arriola. The actual occurrence, however, was witnessed by several persons, who testified to the shooting as above described.
It is apparent that the evidence conclusively supports the judgment of conviction.
The judgment is affirmed.